Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D20-1477
    Lower Tribunal Nos. EPC No. 20-0140-RA and PPS No. 189-2770
                         ________________


                       Michael Andrew Moran,
                                  Appellant,

                                     vs.

      Richard Corcoran, as Commissioner of Education,
                                  Appellee.



     An Appeal from the State of Florida, Education Practices Commission.

    Tripp Scott, P.A., and Edward J. Pozzuoli, Stephanie D. Alexander and
Thomas B. Sternberg (Fort Lauderdale), for appellant.

     Bonnie Wilmot, Deputy General Counsel, for the Florida Department
of Education (Tallahassee), for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     LOGUE, J.
      Appellant challenges the severity of the penalty imposed upon him by

the Education Practices Commission. The record shows that he did not

dispute any of the facts alleged in the administrative complaint; he responded

to the complaint by requesting an informal hearing which he elected to not

attend; and the Commission adopted the uncontested findings of fact in the

complaint and imposed a penalty within the authority of sections

1012.795(1)(j) and 1012.796(7), Florida Statutes, even though the penalty

exceeded the recommendation by the Department of Education’s attorney.

Appellant asserts, however, that his due process rights were violated

because he would have attended the informal hearing had he known how

harshly some Commission members would characterize his communications

which gave rise to the complaint filed against him. We find no support for this

due process claim.

      In these circumstances, whether or not we would have chosen so

severe a sanction, this Court is not at liberty to impose its own view of the

appropriate penalty. See, e.g., Cabezas v. Corcoran, 293 So. 3d 602, 604

(Fla. 1st DCA 2020) (affirming permanent revocation of educator’s certificate

following informal hearing where penalty was authorized by statute);

Gonzalez-Gomez v. Dep’t of Health, 107 So. 3d 1139, 1140–41 (Fla. 3d DCA

2012) (affirming permanent revocation of doctor’s license where the doctor



                                      2
did not dispute any of the facts in the administrative complaint and requested

an informal hearing before the Board of Medicine); Decola v. Castor, 519 So.

2d 709, 711 (Fla. 2d DCA 1988) (“The EPC found appellant guilty based on

the admitted facts stated in the complaint, and the penalty imposed was

within the authority of section 231.28. Thus, this court is not authorized to

review the penalty.”).

      Affirmed.




                                      3